DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 03/16/2022.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered.  Applicant’s amendments overcome the previous 35 USC 101 rejection.  The rejection is withdrawn.  
With respect to claims 10-16, 18-19, 26-28, the amendments overcome the previous rejections under 35 USC 112.  These rejections have been withdrawn.
With respect to claims 29-30, the claims were not amended or addressed via argument to overcome the rejections under 35 USC 112.  Those rejections remain as detailed below.
 Applicant’s arguments with respect to claim(s) 10-16, 18-19, 26-32 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the examiner addresses the arguments with respect to the Hinkle reference and the limitation of 
“receiving one instance of a component fabricated in a manufacturing process,
the one instance subject to a manufacturing variation.”
The examiner notes “the one instance subject to a manufacturing variation” is interpreted as a functional limitation of the one instance.  The Hinkle reference’s “one instance” had to be capable of having a manufacturing variation – it does not require the Hinkle reference to explicitly disclose multiple manufacturing variations.  The “one instance” of Hinkle included any of drug container size, volume, or cross-sectional area; the examiner notes each of these sizes/measurements are capable of having manufacturing variations, because any measurement is inherently inexact.  Thus, every measurement is a variation.
	Nonetheless, new art has been applied against the claims as detailed below; previous art that is applied has been addressed or is not argued for the specific teaching relied upon below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein the manufacturing variation is an unpredictable manufacturing variation”.  The metes and bounds of what applicant intends to be predictable versus unpredictable manufacturing variations have not been established, and therefore render the claim unclear.
Claim 30 recites the limitation "the at least one feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 depends from claim 17, claim 17 from 1.  Neither of those claims first recite nor define “at least one feature”.  In order to overcome this rejection, the examiner suggests amending the claim to depend from claim 13, which properly first recites “at least one feature”.
	Claim 30 depends from claim 17, which has been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16, 18, 26-27, 29-32, 34 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2008/0015506 to Davis.
Regarding claim 10, Davis discloses a method for medical delivery, the method comprising: receiving one instance of a component fabricated in a manufacturing process ([0070] receiving disposable administration set), the one instance subject to a manufacturing variation ([0070] information regarding pump stroke volume which relates to the amount of fluid displaced per revolution of the axle shaft, tubing diameter, wall thickness, etc. See [0025] each of these are manufacturing variations: data stored on the disposable administration set which indicates particular information related to manufacturing variances, such as coefficient of friction, stroke volume, tubing gap, tubing wall thickness and diameter, etc.); retrieving data that was stored in association with the one instance 9[0070] information from bar code label 110 is retrieved from bar code reader 112 from the disposable administration set 12), the data being associated with a measurement of the manufacturing variation ([0070] the examiner notes each of volume, diameter, and thickness are measurements); configuring a medical-delivery device according to the retrieved data ([0070] using the data, an appropriate shaft velocity is derived), and using the configured medical-delivery device, performing the medical delivery based at least in part on the retrieved data ([0043] delivery tube 36 of disposable administration set 12 for dispensing and infusing fluid into a patient’s body; [0025] info is read during sliding operation of loading the set, then pump is programmed using the info, [0027], then delivered).
Regarding claim 11, Davis discloses the method of claim 10, wherein the medical delivery comprises drug delivery to a patient. ([0043] deliver intravenous fluids)
	Regarding claim 12, Davis discloses the method of claim 10, wherein the one instance of the component comprises an instance of a drug cartridge. (The components are of disposable administration set 12; 12 is interpreted as a cartridge as it is insertable and removeable from pump infusion device (10)).
	Regarding claim 13, Davis discloses the method of claim 10, wherein the manufacturing variation relates to at least one feature of the instance of a drug cartridge that varies among the plurality of instances of the drug cartridges. [0025, 0070] each of coefficient of friction, stroke volume, tubing gap, tubing wall thickness, diameter, are a feature that have manufacturing variances among the disposable admin sets.)
	Regarding claim 14, Davis discloses the method of claim 13, where the at least one feature comprises a physical dimension of said instance. ([0070] volume, thickness, diameter are all physical dimensions.)
	Regarding claim 15, Davis discloses the method of claim 14, wherein the physical dimension comprises an orifice dimension ([0070] tubing diameter; the examiner notes the tubing of the cartridge 12 provides an orifice) of the drug cartridge.
	Regarding claim 16, Davis discloses the method of claim 13, where the at least one feature comprises a quantity computed based on a physical dimension of said instance ([0070] Velocity is the quantity which is computed via microprocessor based upon the dimensions of volume, diameter, and wall thickness.)
	Regarding claim 18, Davis discloses the method of claim 10, wherein configuring the automatic injection device comprises configuring a drive mechanism according to a force profile to apply to the drug cartridge. ([0070] Shaft velocity is determined. The examiner notes force and velocity are proportional, therefore configuring a velocity also configures a force.)
Regarding claim 26, Davis discloses a method for medical delivery, the method comprising: receiving one instance of a component fabricated in a manufacturing process ([0070] receiving disposable administration set), the one instance subject to a manufacturing variation ([0070] information regarding pump stroke volume which relates to the amount of fluid displaced per revolution of the axle shaft, tubing diameter, wall thickness, etc. See [0025] each of these are manufacturing variations: data stored on the disposable administration set which indicates particular information related to manufacturing variances, such as coefficient of friction, stroke volume, tubing gap, tubing wall thickness and diameter, etc.), the component comprising a tag (110); using the tag (110) to retrieve data (via 112) that was stored in association with the one instance ([0070] information from bar code label 110 is retrieved from bar code reader 112 from the disposable administration set 12), the data being associated with a measurement of the manufacturing variation ([0070] the examiner notes each of volume, diameter, and thickness are measurements); configuring a medical delivery device according to the retrieved data ([0070] using the data, an appropriate shaft velocity is derived), and using the configured medical-delivery device, performing the medical delivery based at least in part on the retrieved data ([0043] delivery tube 36 of disposable administration set 12 for dispensing and infusing fluid into a patient’s body; [0025] info is read during sliding operation of loading the set, then pump is programmed using the info, [0027], then delivered).
	Regarding claim 27, Davis discloses the method of claim 26, wherein the data is stored on the tag (110). ([0025] info stored on the admin set; [0070] data is stored on 110 which is on the admin set for reading by 112.)
	Regarding claim 29, Davis discloses the method of claim 10, wherein the manufacturing variation is an unpredictable manufacturing variation. (The examiner asserts that each of the manufacturing variations discussed in [0025] and [0070] are unpredictable because they are variations.)
	Regarding claim 30, Davis discloses wherein the at least one feature relates to an electrical characteristic of a motor of the automatic injection device. (The examiner notes the variations are used to determine velocity of the motor; the motor is DC which is electrical [0023, 0069]; therefore the examiner asserts the at least one feature ‘relates’ to the current required for the specific velocity, the current required is an electrical characteristic, as currently presented by the claim.)
	Regarding claim 31, Davis discloses a method for adjusting needle-free delivery of a drug, the method comprising: receiving a cartridge (12) configured for a needle-free injection of a drug ([0043] fluid is infused via tube 36; no needle is disclosed in Davis), the cartridge fabricated in a manufacturing process subject to a manufacturing variation [0025] in a diameter of an orifice (tubing diameter, [0025, 0070] the examiner notes the distal end of the lumen of a tube is an orifice) through which the drug will be delivered from the cartridge during the needle-free injection [0043]; measuring the diameter of the orifice ([0025, 0070] the data of the tubing diameter is stored, in light of the manufacturing variances, the examiner asserts it is inherent that a measurement is taken, because each measurement is based upon a variance which is used to determine pump velocity); and encoding information for retrieving the diameter on a tag coupled to the cartridge ([0025] the information is stored on the disposable administration set; via bar code label 110, [0070]).
	Regarding claim 32, Davis discloses the method of claim 31, further comprising: placing the cartridge in a needle-free injector ([0070] receiving administration set 12 into device 10); reading the information from the tag ([0070] directly transferring info to reader 112); determining the diameter of the orifice based on the information ([0070] including tubing diameter); and adjusting operation of a rotary motor ([0051] figures 4 show rotation of cam assembly of pumping motor) of the needle-free injection to control a speed of the rotary motor during delivery of the drug from the cartridge based on the diameter of the orifice. (Claim 1:  controller configured to receive said information from said bar code reader and to determine an operating speed of said motor in accordance with a predetermined relationship to said pump stroke volume of the administration set.)
	Regarding claim 34, Davis discloses the method of claim 10, wherein configuring the automatic injection device comprises configuring a drive mechanism according to a velocity profile to apply to the drug cartridge ([0070] Using the information, shaft velocity is determined.  Shaft velocity is driven by the motor, the drive mechanism [0069]).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2010/0004621 to Toles et al.
Regarding claim 19, Davis discloses the method substantially as claimed as disclosed above, but does not disclose further comprising delivering a dose of drug according to a time-varying profile that achieves a high velocity during an initial period to pierce the skin and then achieves a lower velocity after the initial period to delivery a remainder of the dose.
Toles discloses a needlefree injector which delivers a pressure spike formation at impact to pierce the tissue, but then drops to perform the remainder of the injection ([0059], figure 6.)  This prevents flesh from being sliced if the orifice end is accidentally moved during delivery ([0059]).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a time-varying profile as claimed for the advantage of ensuring a proper delivery velocity of fluid without causing harm to the patient.  Alternatively, using the encoded data and reader of Davis on the Toles device would ensure a proper delivery velocity as taught by Davis.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2003/0074223 to Hickle et al.
Regarding claim 28, Davis discloses applicant’s method substantially as claimed as disclosed above, but does not further disclose wherein the tag specifies a Uniform Resource Identifier (URI) and the URI is used to retrieve the data. 
Hickle discloses methods and apparatuses for assuring quality and safety of drug administration and medical products and kits.  Hickle discloses information that can be encoded into a drug container can include an address (83) such as a Uniform Resource Locator, also known as a Uniform Resource Identifier (URI), where up to date information, such as, among others, recall information, labeling recommendations, prescribing recommendations, contra-indications, potential drug interactions, and adverse drug reactions may be accessed via an electronic network.
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to include a URI and use the URI to retrieve the data, for the advantage of allowing the most up to date data to be retrieved via an electronic network, especially in the event data has changed or needs updating in between initial encoding and reading via the reader.  
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Davis discloses the method of claim 10, and further wherein the one instance is a first instance, but does not explicitly disclose herein the method comprises receiving a second instance of the component, retrieving data that was stored in association with said second instance, said data being associated with a measurement of the manufacturing variation of said second instance, said variation being different from the manufacturing variation of said first instance, reconfiguring the medical-delivery device according to the retrieved data, which corresponds to the second instance, using the reconfigured medical-delivery device, performing another medical delivery based at least in part on the retrieved data, the retrieved data being different from that retrieved for said first instance, the second instance, like the first, having been fabricated in said manufacturing process.
However, Davis’ administration set (12) is disposable, and the data encoded therein are specific to the one set.  Davis discloses the replacement of the disposable sets via loading and unloading [0011-0012].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to receive a second instance of the component as claimed, because this would happen when the administration set is replaced, in order to ensure the correct velocity based upon the retrieved data, as disclosed by Davis ([0070]).  The second instance would have all of the information encoded therein related to the second administration set, the delivery would be reconfigured and delivered based upon the new data within the second administration set when it is loaded for use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0072676 to Fletcher-Haynes et al. discloses identification chips for use with medical containers (abstract).  See specifically paragraph [0064]: The chip or chips or like devices could thus be written to at any or every pre-processing and/or manufacturing step also including, for example, but not limited to, the end-product actual size data (actual variance data, whether within acceptable ranges or not). The disposable assembly (e.g. tubing set 100) could then also be calibrated with information relating to actual pump stroke lengths (related to pump header actual size, length and inside diameter, e.g.), reservoir volumes and other important information which could help the processing machine (not shown) utilize the disposable assembly in a more effective way. For example, pump speeds may be altered in response to actual volume or pump header length information stored on a chip 15a. Once the disposable apparatus 100 with the chip 15a has left the manufacturing area the disposable apparatus can be tracked using RFID readers. Transportation information could also be added. This could facilitate easier inventory control for both the manufacturer and the end-user. The information can be read in a far field form from multiple apparatuses 100 serially or substantially simultaneously without needing to unload boxes or palettes for individual reading.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783